Case 2:18-cv-13124-GAD-RSW ECF No. 1-2, PageID.10 Filed 10/05/18 Page 1 of 8




         Exhibit “A”
         Case 2:18-cv-13124-GAD-RSW ECF No. 1-2, PageID.11 Filed 10/05/18 Page 2 of 8
Agoroyed, SCAO                                         Original - Court                     2nd Copy - Plaintiff
                                                       1st Copy- Defendant                  3rd Copy -Return

           STATE OF MICHIGAN                                                                                    CASE NO
          THIRD JUDICIAL CIRCUIT                        SUMMONS AND COMPLAINT                                 18-011119-NO
              WAYNE COUNTY                                                                                  Hon.Craig S. Strong

Court Address 2 Woodward Ave., Detroit MI 48226                                                                Court Telephone No. 313-224-2240

Plaintiff                                                                          Defendant

HARRIS, NICOLE                                                                     WAL-MART STORES, INC., a Foreign Corporation


Plaintiffs Attorney

Brian L. Fantich 60935
30903 Northwestern Hwy Ste 270
Farmington Hills, MI 48334-3148

SUMMONS NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.
2. YOU HAVE 21 DAYS afteritceiving this summons to file a written answer with the court and serve a copy on the other party
    or take other lawful action:with the court (28 days if you were served by mail or you were served outside this state).
3. If you do not answer or take'other action within the time allowed, judgment may be entered against you for the relief demanded in the
   complaint.

Issued                                                  This summons expires                 Court clerk
8/31/2018                                               11/30/2018                           Deborah Bynum

                                                                                            Cathy M. Garrett- Wayne County Clerk.
     Family Division Cases (The following is information required in the caption of every complaint and is to be completed by the plaintiff.)
  0 This case involves a minor who is under the continuing jurisdiction of another Michigan court.The name of the court, file number and
     details are on page        ,.of the attached complaint.
  0 There is no other pending or resolved action within the jurisdiction of the family division of the circuit court involving the family
     or family members of the parties.
  0 An action within the jurisdiqion of the family division of the circuit court involving the family or family members of the parties has been
     previously filed in                                                                                                     Court.
     The action 0 remains ,               0 is no longer pending.         The docket number and the judge assigned to the action are:
Docket no.                                              Judge                                                                           Bar no.



  Civil Cases (The following is information required in the caption of every complaint and is to be filled by the plaintiff.)
  O This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.
  O There is no other pending or resolved civil action arise out of the same transaction or occurrence as alleged in the complaint.
  O A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has
    been previously filed in                                                                                                  Court.
    The action 0 remains          0 is no longer pending. The docket number and the judge assigned to the action are:
Docket no.                      %a-                     Judge                                                                           Bar no.



VENUE
Plaintiff(s) residence (include city, township, or      Defendant(s) residence (include city, township, or village)
village)


Place where action arose or business conducted




Da                                                   ature   a orney/0 aintiff

If you require special accommoations to use the court because of a disability or if you require a foreign language interpreter to help you fully
participate in court proceedings, please contact the court immediately to make arrangements.

MC 01(6/17) SUMMONS AND 'COMPLAINT MCR 2.102(B)(11), MCR 2.104, MCR 2.105, MCR 2.107, MCR 2.113(C)(2)(a),(b), MCR 3.206(A)
        Case 2:18-cv-13124-GAD-RSW ECF No. 1-2, PageID.12 Filed 10/05/18 Page 3 of 8
Note to Plaintiff :The summons is invalid unless                                                          SUMMONS AND COMPLAINT
a-eyed on or before its expiration date.
                                                                                                          18-011119-NO

                                                              PROOF OF SERVICE
TO PROCESS SERVER: You a're to serve the summons and complaint not later than 91 days from the date of filing or the date of
expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to complete
service you must return this original and all copies to the court clerk.

                                          CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE


              0 OFFICER CERTIFICATE                                       OR                0 AFFIDAVIT OF PROCESS SERVER

I certify that I am a sheriff, deputy sheriff, bailiff, appointed                    Being first duly sworn, I state that I am a legally competent
court officer, or attorney fora party (MCR 2.104[A][2]), and                         adult who is not a party or an officer of a corporate party, and
that: (notarization not required)                                                    that: (notarization required)

0 I served personally a copy of the summons and complaint.
0 I served by registered or certified mail (copy of return receipt attached) a copy of the summons anri rnmniaint
    together with                  .A.
                                                                                                          Plaintiff's Request for Production of
                             List alkdocuments served with the Summons and Complaint
                                    t- t(
                                                                                                          Documents/Things, Plaintiffs First Set
                                                                                                          of Interrogatories to Defendant
                                                                                                                              on the defendant(s):

Defendant's name                                     Comolete address(es) of service                      Day, date, time

                                                     Wal-Mart Stores, Inc.
                                   LA                c/o The Corporation Company
                                                     40600 Ann Arbor Road, E., Suite 201
                                                     Plymouth, MI 48170
0 I have personally attemptecrto serve the summons and complaint, together with any attachments, on the following defendant(s) and
    have been unable to complete service.

Defendant's name                   --..              Complete address(es) of service                      Day, date, time

                                   ,)-



I declare that the statements above are true to the best of my information, knowledge and belief

Service fee            Miles traveled     Fee                                              Signature
$                      $           -      $

Incorrect Address Miles traveled          Fee                            Total fee         Name (type or print)
fee                   $                                                  $
$
                                                                                           Title
Subscribed and sworn to before Me on                                                                               County, Michigan.
                                                   Date
My commission expires:                                    Signature:
                                Date                                                  Deputy court clerk/Notary public

Notary public, State of Michigan,County of

                                                       ACKNOWLEDGMENT OF SERVICE

I acknowledge that I have received service of the summons and complaint, together with
                                                                                                              Attachments
                                                                    on
                                                                                Day, date, time

                                                                    on behalf of
 Signature
Case 2:18-cv-13124-GAD-RSW ECF No. 1-2, PageID.13 Filed 10/05/18 Page 4 of 8


                                             STATE OF MICHIGAN

                    IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

NICOLE HARRIS, individually
and as Next Friend of K
D     , a Minor,

                 Plaintiff,
VS.                                                              Case No.                 NO
                                                                 Hon.

WAL-MART STORES, INC., a Foreign corporation
individually

WAL-MART STORES EAST, LIMITED
PARTNERSHIP, a. Foreign Limited Partnership,

                Defendants.

LAW OFFICE OF'.KELMAN & FANTICH
BRIAN L. FANTICH P60935
ROBERT BACHtEAL P32495
CARRA J. STOLLER P64540
Attorney for Plaintiff
30903 Northwestern #270
Farmington Hills, MI 48334
(248) 855-0100
FAX (248) 855-3557


       There is no other civil action between these parties arising out of the same transaction or occurrence as
       alleged in this:Complaint pending in this court, nor has any such action been previously filed and
       dismissed or transferred after having been assigned to a judge, nor do I know of any other civil action,
       not between thpse parties, arising out of the same transaction or occurrence as alleged in this complaint
       that is either pqnding or was previously filed and dismissed, transferred, or otherwise disposed of after
       having been asSigned to a judge in this court.




                                                 COMPLAINT

       NOW COMES the above-named Plaintiff, by and through her attorneys, THE LAW

OFFICE KELMA/4 .FANTICH, and files this 'Complaint against the Defendant and states as

follows:
Debra Bynum   Case 2:18-cv-13124-GAD-RSW ECF No. 1-2, PageID.14 Filed 10/05/18 Page 5 of 8


                       1.   That,Plaintiffs are residents of the City of Ypsilanti, County of Washtenaw, State of

               Michigan.

                       2.    That Defendant WAL-MART STORES, INC., a Foreign corporation

               individually is licensed and doing business at 10562 Belleville Rd., in the City of Belleville,

              County of Wayne;i State of Michigan, with its Resident Agent The Corporation Company located

              at 30600 Telegraph Road, Ste. 2345, Bingham Farms, Michigan 48025.

                       3.   That.Defendant WAL-MART STORES EAST, LIMITED PARTNERSHIP, is

              Foreign Limited Partnership, individually, is licensed and doing business 10562 Belleville Rd.,

              in the City of Belleville, County of Wayne, State of Michigan, with its Resident Agent The
                              ,
              Corporation Company located at 30600 Telegraph Road, Ste. 2345, Bingham Farms, Michigan

              48025.

                       4.    Thai the amount in controversy herein exceeds the sum of Twenty Five Thousand

              ($25,000.00) Dollars exclusive of costs, interest and attorney fees.

                       5.    That- on or about September 7, 2015, the Defendants, did business and was the

              owners and/or maintainers of real property located at 10562 Belleville Rd., in the City of

              Belleville, Countybf Wayne, State of Michigan.

                       6.    That on or about September 7, 2015, Defendants had exclusive possession and

              control over the area where the incident occurred.

                       7.    That, on or about September 7, 2015, Plaintiff-Minor was a business invitee at the

              store owned, operated and maintained by Defendant located at 10562 Belleville Rd., in the City

              of Belleville, County of Wayne, State of Michigan and was a business invitee in Defendant's

              store when she wascwalking down an aisle way when suddenly and without any warning the

              panels on the side Of a shelf fell forward onto Plaintiff-Minor causing Plaintiff-Minor to sustain

              serious and disabling injuries more fully set forth herein.
Debra By num                     Case 2:18-cv-13124-GAD-RSW ECF No. 1-2, PageID.15 Filed 10/05/18 Page 6 of 8



                                         8.     That at the time, place and location aforesaid, it was the duty of the Defendant

                                 through its agents, servants and/or employees, to exercise all due care and diligence for the safety

                                 of Plaintiff-Minonand for all other persons lawfully upon said premises, and in particular to

                                 exercise said due care and diligence to keep and maintain said premises in a reasonably safe

                                 condition for Plaintiff-Minor and all other persons lawfully upon same, and to remove said defect

                                 from the premises,,in accordance with the laws of the State of Michigan, the Ordinances of the

                                 City of Belleville4ounty of Wayne, State of Michigan and the Rules of the Common Law.

                                        9.      That, disregarding said duties, the Defendant, through its agents, servants and/or

                                 employees, failed , tO exercise reasonable and ordinary care and diligence in the maintenance of

                                 said premises in the following manner, to-wit: failed to keep and maintain said premises in a

                                 reasonably safe manner; carelessly and negligently allowed and permitted said defect to remain in

                                 said area where business invitees would come into contact with it; and carelessly and negligently

                                 allowed the area toCremain defective and in an unsafe condition for an unreasonable length of

                                 time so that, as a direct result of the negligence of the Defendant, she was caused to be injured

                                 and sustained seridils and disabling injuries.

                                        10.     That Defendant, through its agents, servants and/or employees, was guilty of one
18-011119-NO FILEDINMY O FFICE




                                 or more of the foll6wing negligent acts and omissions in violation of its duty to Plaintiff:

                                        a.      Permitted said defect where customers were expected to traverse, although
                                                Defendant knew, or in the exercise of reasonable care and diligence should have
                                                knoWn, of the dangerous condition thereof;

                                        b.      PerMitted a dangerous condition to exist on said premises and allowed and
                                                permitted said premises, to remain in an unsafe condition, although Defendant
                                                knew, or in the exercise of reasonable care and diligence, should have known
                                                thereof;

                                        c.      Failed to remove the defective panel or in the alternative, to give adequate notice
                                                or af:warning to Plaintiff-Minor and other persons lawfully on said premises of the
                                                dangerous condition thereof, although Defendant knew of or, in the exercise of
                                                reaSOnable care and diligence, should have known of the dangerous condition
                                                    4,
 Debra Bynum_                    Case 2:18-cv-13124-GAD-RSW ECF No. 1-2, PageID.16 Filed 10/05/18 Page 7 of 8


                                                 thereof.

                                         11.     That Defendants are liable for the negligent actions/inactions of its employees,

                                 representatives pursuant to the doctrine of respondeat superior.

                                         12. That Defendant's under a separate and distinct duty owed to Plaintiff-Minor, are

                                 responsible for the active negligence of its employees and are liable to Plaintiff-Minor for the

                                 injuries sustained fo her.

                                         13.    Th'af Defendants under a separate and distinct duty owed to Plaintiffs Defendants

                                 negligently perfortned their respective obligations-duties to the detriment of Plaintiff-Minor

                                 under the contract..causing severe and disabling injuries giving rise to tort liability.

                                         14.    That. Defendants under a separate and distinct duty owed to Plaintiff-Minor

                                 Defendants through their respective active negligence created a new hazard altering the premises

                                 which posed an unfeasonable risk of hann to the detriment of Plaintiff-Minor causing severe and

                                 disabling injuries.t:

                                        15. That aa direct and proximate result of the negligence and carelessness of

                                 Defendants, and all:'of them, the Plaintiff-Minor sustained damages including, but not necessarily

                                 limited to:
18-011119-NO FILED INMY OFFICE




                                        a.      Clokd head injury; cognitive deficits, neurological deficits; severe injuries to her
                                                neck.; permanent scarring; injuries to her spine and back resulting in nerve
                                                damage; altered gait, inability to ambulate, diminished extension, flexion, and
                                                range of motion; severe injuries to her upper and lower extremities; decrease in
                                                gross and fine motor skills; severe shock, as well as physical pain and suffering;

                                        b.      The4equirement of intense therapy for injuries which are permanent in nature;

                                        c.      Severe humiliation and embarrassment, which is of an ongoing and permanent
                                                nature;

                                        d.      Loss of full ability to perform the normal vocational and avocational activities of
                                                lifeand which prevent Plaintiff from participating in recreational activities, which
                                                loss'As permanent;.
Debra Bynum   Case 2:18-cv-13124-GAD-RSW ECF No. 1-2, PageID.17 Filed 10/05/18 Page 8 of 8


                      e.     Past, present and future hospital, medical, and pharmaceutical bills for treatment
                             and; medication;

                      f.     Severe, frequent and persistent pain which is of a continuing and permanent
                             nature.

                      16.     That Defendants enjoyed joint possession and control over the are/premises

              where Plaintiff-Minor was injured.

                      17.    That Defendant's have breached their respective duties under the International

              Property Maintenance Code (2009 Edition) and Building Construction Ordinance Section 302.3,

              which is applicable under MCLA 554.139. Said statutory/code breach caused Plaintiff-Minor's

              severe injuries to her detriment.

                     18.      That in the event that Plaintiff-Minor was suffering from any other medical

              and/or emotional dCindition, then in that event, Plaintiff-Minor claims that those conditions were

              precipitated, aggraVated and/or accelerated by reason of the foregoing incident herein described.

                     WHEREFORE, Plaintiff-Minor prays for Judgment against the Defendant in whatever

              amount above Twenty Five Thousand Dollars ($25,000.00) that Plaintiff may be found to be

              entitled plus costs,linterest and attorney fees so wrongfully sustained.

                                 t'                         LAW OFF, OF KELMAN & FANTICH


              Dated: August 31,2015                         By:
                                                            BRIANi L• F            P-60935
                                                            ROBERT BACHTEAL P-32493
                                                            CARRA J. STOLLER P-64540
                                                            Attorney for Plaintiff
                                                            30903 Northwestern Hwy., Ste. 270
                                                            Farmington Hills, MI 48334
                                                            (248) 855-0100
